Citation Nr: 1424942	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for iron deficiency microcytic anemia with beta thalassemia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1982 to October 1982, July 1983 to December 1983, and October 1984 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

The Veteran requested and was scheduled for a Board hearing in November 2011 but failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d). 

The Board remanded this claim for additional development in October 2012, and the case was subsequently returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted.

As noted above, the claim was previously remanded to provide the Veteran with a new VA examination to determine the current severity of her iron deficiency microcytic anemia with beta thalassemia.  The claims file indicates that the Veteran was scheduled for an examination in December 2012 but that she did not attend the examination.  The Veteran's representative submitted a statement in March 2013 and requested another VA examination.  In her reasoning, the Veteran's representative stated that there was no evidence in the file to show that the Veteran had received proper notice of the examination, per VHA Directive 2010-027, which requires schedulers of VA examinations to notify Veterans by telephone of their scheduled examinations.  Thus, because there is no evidence in the file that the Veteran received that notice, the representative stated that the Veteran is entitled to another VA examination to determine the severity of her iron deficiency microcytic anemia with beta thalassemia.

The Board notes that in Kyhn v. Shinseki, the Court held that, because VA's general practice does not include maintaining a hard copy of the notice letter of a VA examination, its absence from the claims file "cannot be used as evidence to demonstrate that notice was not mailed."  24 Vet. App. 228, 235 (2011).  However, despite the Court's holding in Kyhn that the presumption of regularity applies to VA's procedures for scheduling and notifying Veterans of VA examinations, under these circumstances, it is in the best interest of the Veteran that the RO once again schedule the Veteran for a VA examination in connection with her claim for an increased rating.  Hence, the Board finds that good cause has been shown, and that the Veteran's representative has indicated a willingness on the part of the Veteran to report for a VA examination.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and her representative and request that they provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on their response, the RO/AMC should assist them in obtaining any additional evidence identified.  If records properly identified by the Veteran and his representative cannot be obtained, a notation to that effect should be inserted in the claim file.  The Veteran is to be notified of unsuccessful attempts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of her iron deficiency microcytic anemia with beta thalassemia.  The claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should detail the current nature and severity of the Veteran's iron deficiency microcytic anemia with beta thalassemia. 

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



